469 F.2d 695
Lee E. STEVENSON and Arthur Mitchell, Jr., Plaintiffs-Appellants,v.John J. McKEITHEN, Governor of the State of Louisiana, etal., Defendants-Appellees.
No. 72-2937 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 5, 1972.

Luke Fontana, New Orleans, La., for Stevenson.
David L. Morgan, New Orleans, La., for Mitchell.
William J. Guste, Jr., Atty. Gen., Stanford O. Bardwell, Jr., Baton Rouge, La., for defendants-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The attempted appeal in this case is dismissed because it is taken from a nonfinal judgment.  See Missouri-Kansas-Texas Railroad Company v. Randolph, 8 Cir., 1950, 182 F.2d 996; United States v. Atlantic Coast Line, 5 Cir., 1952, 196 F.2d 1015; 9 Moore's Federal Practice, Sec. 110.07.


2
Appeal dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualt Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I